Citation Nr: 1242482	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  05-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the Veteran's previously denied claim of service connection for bipolar disorder.

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2005 hearing at the North Little Rock, Arkansas RO.  A transcript of the hearing has been associated with the claims file.  When a VLJ who has conducted a hearing is no longer available to adjudicate the claim, the Veteran has a right to provide testimony at another Board hearing.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.707 (2012).  In a May 2011 letter, the Board informed the Veteran that the VLJ who presided at the July 2005 hearing was no longer employed with the Board, and thus, he had the option to testify before another VLJ who would decide his case.  Although no response was received with respect to this letter, in an October 2012 letter, the Veteran's attorney indicated that the Veteran did not want a hearing in this matter.  

The appeal was previously remanded in March 2006, November 2008, and June 2009 for further evidentiary development.  The Board then denied the appeal in September 2011.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Vacatur and Remand (JMR) filed by the parties, the case was remanded back to the Board in July 2012.

The appeal is REMANDED to the VA Regional Office for further development.  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in June 2010, and an addendum opinion was obtained in August 2010.  In the July 2012 JMR, the parties concluded that this examination was inadequate.  Specifically, the examiner based his opinion that the Veteran's psychiatric disability was not caused by or the result of his service on the absence of contemporaneous treatment records.  The examiner did not properly address the Veteran's own allegations that his mental health problems had persisted since his time in the military.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (when the sole premise for the examiner's conclusion was the lack of notation or treatment of a back injury in service, the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran should be afforded a new VA examination to determine the etiology of his diagnosed bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the etiology of his diagnosed bipolar disorder, or any psychiatric disorder found to be present.  The examination report is to contain a notation that the examiner reviewed the claims file, including the service treatment reports, private treatment records, VA treatment records, and the lay statements made by the Veteran.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  

Please note:  The Veteran is competent to report lay observable events and symptoms; i.e. he is competent to attest to any reported symptoms he experienced in service or since that time.  

The examiner is asked to offer an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed bipolar disorder was incurred in, or is otherwise related to, active military service or events therein.

In providing the medical opinions above, the examiner is asked to discuss the Veteran's lay statements and the medical evidence of record, including the service treatment reports and post-service treatment records.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

3.  After the requested development has been completed, the RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


